Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims and Prosecution
2.	Claims 1-3, 6-11, 14-16, 18, and 23-27 are pending in this application with claims 24 and 26 withdrawn. Claims 1-3, 6-11, 14-16, 18, 23, 25, and 27 are examined herein.

Response to Arguments/Affidavit
3.	Applicant's arguments filed 12/02/21 have been fully considered but they are not persuasive.
4.	The examiner has reviewed applicant’s “encouragement” to review certain portions of the specification. In response to applicant's allusion that the “predicted” performance of the claimed device is evidence of nonobviousness, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The examiner additionally notes that evidence of unexpected results should be supported by “actual proof,” i.e., experimental results. MPEP 716.01(c)(I). 
5.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Respectfully, Applicant’s arguments perpetuate mischaracterizations of the Rubbia reference that were already refuted in the previous office action. Specifically, the the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (emphasis added). That Rubbia seems to suggest specific coolants and moderating materials are suitable for use in its system does not preclude the use of other materials taught in other references. The portions of Rubbia relied upon as purportedly teaching away from the proposed combination cannot reasonably be construed as such. 
6.	The Fig. 7a embodiment of Rubbia applied in the rejection is “the Activator for a small target and low/intermediate energy beam or radioactive target” ([0075], [0149]). This embodiment uses a Beryllium target (see [0130]), which can be water-cooled ([0178]). Applicant’s arguments citing [0053] are directed to the embodiment of Fig. 7b (see [0154]) and are therefore not applicable to the proposed rejection. It is also important to note that the coolant for the neutron-producing target in Fig. 7a is not the same as the buffering layer 3, which is the moderator in the proposed rejection. Applicant’s arguments mischaracterize both the disclosure of Rubbia and the proposed combination, which replaces the suggested graphite moderator of Rubbia with the cooled moderator of Piefer. 
7.	Regarding Piefer, Applicant argues that Piefer’s use of water cooling jackets constitutes a teaching away from the proposed modification with Williams. The examiner disagrees. There is no portion of Piefer that can be construed as a requirement that water cooling MUST be employed or that cryogenic coolants would destroy the device’s operation. For example, Piefer does not state that a minimum temperature for operation must be above 20 °C. In fact, Piefer discloses only exemplary temperature conditions (see [0049]). Moreover, Applicant’s arguments conflate the temperature of the 
8.	Regarding Williams, Applicant’s arguments are demonstrably false and the reference Williams directly refutes the assertion that the supercritical hydrogen of Williams cannot cool below 30 K. Williams states “(1) normal operation where 1 L/s of supercritical hydrogen enters the moderator vessel at 18 K and leaves at approximately 22 K.” 
9.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Williams establishes that the use of a cryogenically cooled moderator increases neutron flux, thereby providing motivation for its combination with Piefer, while Piefer provides motivation for applying its cooling system to Rubbia’s system (“thereby controlling the temperature of the neutron moderator and its effect in moderating the nuclear reaction.”). The examiner reiterates that Rubbia does not describe a cooling system in detail and merely alludes to possible coolants. 

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-3, 6-11, 14-16, 18, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rubbia, US Publication 2005/0082469 in view of Piefer et al., US Publication 2013/0142296 and 
15.	Regarding claim 1, Rubbia discloses an apparatus (see Fig. 7a) for producing reaction-product nuclei from reactant nuclei (see [0001-4]), the apparatus comprising: a plurality of reactant nuclei (4 [0155]) and a plurality of buffering nuclei (3 [0151]); and a neutron source (1; [0150] and [0130-0135]), in proximity to the reactant nuclei sufficient to produce reaction-product nuclei by neutron capture (see Fig. 7a and [0114-7]) ; wherein the reactant nuclei comprise molybdenum-98 ([0182]); wherein the mass of molybdenum-98 is less than approximately 1000 kg ([0182]). Rubbia further suggests that the buffering layer should be a moderator, such as graphite ([0115] and [0010], [0008]) to achieve the predictable result of tuning the neutron energy to that which is appropriate for neutron capture. Accordingly, Rubbia suggests an apparatus wherein the mass of moderating nuclei is at least 1 kg (Table 6; Volume of cylinder 3 multiplied by the density of graphite =355 kg).
16.	Further regarding claim 1, Rubbia fails to explicitly disclose a coolant system, although one is almost certainly present due to the ubiquity of such components in nuclear reactors (all nuclear reactions produce heat, which must be captured to ensure proper operation of the nuclear reactor system). Piefer teaches a similar device having a neutron source (16), moderator (46) and reactant nuclei (50; see Fig. 2) wherein the apparatus further comprises a thermal control system maintaining at least two different regions of the apparatus at a cooled temperature and wherein at least one region of the two different regions comprises at least one of a portion of the reactant nuclei and a portion of the moderating nuclei (coolant jackets 44/48 for the moderator 46 [0043] and coolant jacket 56 for the reactant 50 [0047]). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the coolant system of Piefer to the reactor of Rubbia for the predictable purpose of controlling the temperature within the reactor ([0057]). 

18.	Regarding claims 2 and 3, the combination of the thermal control system of Piefer/Williams with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further discloses an apparatus wherein the mass of molybdenum-98 is less than approximately 100 and 25 kg ([0182]).
19.	Regarding claim 6, the combination of the thermal control system of Piefer/Williams with the element transmutation system of Rubbia renders the parent claim obvious. Williams further teaches a thermal control system using a cryogenic fluid (II. Cold Source Conceptual Design: “normal operation where 1 L.s of supercritical hydrogen enters the moderator vessel at 18K and leaves at approximately 22 K”). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the coolant system of Piefer/Williams to the reactor of Rubbia for the reasons stated above.
20.	Regarding claim 7, the combination of the thermal control system of Piefer/Williams with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further discloses an 
 wherein the reflector thickness is greater than approximately 20 centimeters and less than approximately 15 meters (Table 6; thickness is 90-35=45 cm). 
21.	Regarding claim 8, the combination of the thermal control system of Piefer/Williams with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further discloses an apparatus further comprising both an outer reflector (6/7; [0159], [0162]) and an inner reflector (3, [0010], [0008], the moderator in the buffering region functions as both moderator and reflector) that reflect neutrons towards regions containing higher densities of reactant nuclei (see Fig. 7a, activation region 4). 
22.	Regarding claim 9, the combination of the thermal control system of Piefer/Williams with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further discloses an apparatus wherein the pluralities are arranged in one or more approximately parallel layers distinct from another layer on the basis of elemental composition, concentration of chemical species, and density (see Fig. 7a; the moderator 3 and reactant 4 are distinct layers, having different elemental composition and therefore also concentration of chemical species and density).
23.	Regarding claim 10, the combination of the thermal control system of Piefer/Williams with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further discloses an apparatus wherein the neutron source is a target (1) configured to emit neutrons when impacted by accelerated particles ([0150]); wherein the target is comprised of beryllium ([0130], [0134], Fig. 8) wherein the accelerated particles enter the system via an access channel (2) configured to accept greater than 50 percent of the accelerated particles that impinge upon the access channel ([0150] the beam channel 2 is configured as a vacuum tube configured to transport all of the accelerator beam 8 to the target).

25.	Regarding claim 11, Rubbia discloses an apparatus (see Fig. 7a) for producing a decay product from a reactant using a neutron source (see [0001-4]), the apparatus comprising: a plurality of reactant nuclei (4 [0155]) and a plurality of buffering nuclei (3 [0151]); and a neutron source (1 [0150] and [0130-0135]); wherein the reactant nuclei comprise molybdenum-98 ([0182]); wherein the mass of molybdenum-98 is less than approximately 100 kg ([0182]). Rubbia further suggests that the buffering layer should be a moderator, such as graphite ([0115] and [0010], [0008]) to achieve the predictable result of tuning the neutron energy to that which is appropriate for neutron capture. Accordingly, Rubbia suggests an apparatus wherein the mass of moderating nuclei is at least 1 kg (Table 6; Volume of cylinder 3 multiplied by the density of graphite =355 kg).
26.	Further regarding claim 11, Rubbia fails to explicitly disclose a coolant system, although one is almost certainly present due to the ubiquity of such components in nuclear reactors (all nuclear reactions produce heat, which must be captured to ensure proper operation of the nuclear reactor system). Piefer teaches a similar device having a neutron source (16), moderator (46) and reactant nuclei (50; see Fig. 2) wherein the apparatus further comprises a thermal control system maintaining at least two different regions of the apparatus at a cooled temperature and wherein at least one region of the two different regions comprises at least one of a portion of the reactant nuclei and a portion of the moderating nuclei (coolant jackets 44/48 for the moderator 46 [0043] and coolant jacket 56 for the reactant 50 [0047]). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the coolant system of Piefer to the reactor of Rubbia for the predictable purpose of controlling the temperature within the reactor ([0057]). 

28.	Claim 14 is analogous to claim 10. Claim 15 is analogous to claim 7. Claim 16 is analogous to claim 8. Claim 18 is analogous to claim 6. Claim 25 is analogous to claim 23. These claims are therefore rejected as explained above.
29.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rubbia, US Publication 2005/0082469 in view of Piefer et al., US Publication 2013/0142296 and Williams, et al., “Cold source moderator vessel development for the High Flux Isotope Reactor: Thermal-hydraulic studies” in Further view of Saunders, et al., “Demonstration of a solid deuterium source of ultra-cold neutrons.”
30.	Regarding claim 27, the combination of the thermal control system of Piefer/Williams with the element transmutation system of Rubbia renders the parent claim obvious. Williams does not disclose a moderator cooled to a temperature at or below 3 degrees Kelvin. Saunders teaches a cryogenic moderator cooled to below 5 degrees Kelvin (p. 57 “the SD2 temperature was below 5 K.”). Accordingly, .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619